         Case 3:17-cv-05452-JST Document 61 Filed 11/28/18 Page 1 of 5



     HERZFELD & RUBIN, P.C.
 1
     Michael B. Gallub
 2   E-mail: mgallub@herzfeld-rubin.com
     Jeffrey L. Chase
 3   E-mail: jchase@herzfeld-rubin.com
     125 Broad Street
 4   New York, N.Y. 10004
 5   Tel.: (212) 471-8500 – Fax: (212) 344-3333
     (Admitted Pro Hac Vice)
 6
 7   HERZFELD & RUBIN LLP
     Craig L. Winterman (SBN 75220)
 8   E-mail: cwinterman@hrllp-law.com
     10866 Wilshire Blvd., Suite 800
 9   Los Angeles, California 90024
     Tel.: (310) 553-0451– Fax: (310) 553-0648
10
     Counsel for Defendant
11
     THE LAW OFFICES OF STEPHEN M. HARRIS, P.C.
12   Stephen M. Harris (SBN 110626)
13   E-mail: Stephen@smh-legal.com
     6230 Canoga Avenue, Suite 1500
14   Woodland Hills, California 91367
     Tel.: (818) 924-3103 – Fax: (818) 924-3079
15
     Counsel for Plaintiffs
16
                                   UNITED STATES DISTRICT COURT
17
                                NORTHERN DISTRICT OF CALIFORNIA
18
19   ROSAURA DERAS, ALEXANDER                         Case No.: 3:17-cv-05452 - JST
     SANTIAGO, and MARIA ELENA
20   SANTIAGO, individually and on behalf of a
     class of similarly situated individuals,         STIPULATION CONTINUING CASE
21
                                                      MANAGEMENT CONFERENCE
22                            Plaintiffs,
23          vs.                                       Judge: Jon S. Tigar
24   VOLKSWAGEN GROUP OF AMERICA,
     INC.,
25
                              Defendant.
26
27
28


                                                  1
     STIPULATION CONTINUING CASE MANAGEMENT CONFERENCE              CASE NO. 3:17-CV-05452 - JST
         Case 3:17-cv-05452-JST Document 61 Filed 11/28/18 Page 2 of 5




 1          WHEREAS on September 20, 2017, Plaintiff Rosaura Deras (“Plaintiff”) filed her
 2   Complaint;
 3          WHEREAS on November 13, 2017, pursuant to a stipulated extension of time, Defendant
 4   filed a motion to dismiss Plaintiff’s Complaint;
 5          WHEREAS on November 24, 2017, Plaintiff filed a First Amended Complaint;
 6          WHEREAS on January 15, 2018, pursuant to a stipulated extension of time, Defendant
 7   filed a motion to dismiss the First Amended Complaint;
 8          WHEREAS on May 16, 2018, the Court sua sponte continued the Case Management
 9   Conference that was scheduled on May 23, 2018 to July 18, 2018, due to the Court’s
10   forthcoming decision and order on Defendant’s motion to dismiss;
11          WHEREAS on May 17, 2018, the Court issued its Order granting in part Defendant’s
12   motion to dismiss, with leave to file a further Amended Complaint;
13          WHEREAS on May 21, 2018, pursuant to a stipulated request, the Court continued the
14   Case Management Conference from July 18, 2018 to August 1, 2018;
15          WHEREAS on June 16, 2018, Plaintiffs filed a Second Amended Complaint;
16          WHEREAS on June 26, 2018, pursuant to stipulated request, the Court continued the
17   Case Management Conference that was scheduled for August 1, 2018 to December 12, 2018,
18   which the Court noted was “a date after determination of VWGoA’s motion to dismiss”;
19          WHEREAS, on July 27, 2018, pursuant to a stipulated extension of time, Defendant filed
20   a motion to partially dismiss the Second Amended Complaint, which was fully briefed by
21   September 13, 2018;
22          WHEREAS on October 25, 2018, the Court vacated the hearing on Defendant’s motion
23   to dismiss that was scheduled for November 1, 2018, finding the matter suitable for disposition
24   without oral argument;
25          WHEREAS Defendant’s motion to dismiss the Second Amended Complaint is
26   sub judice;
27          WHEREAS because the Court’s ruling on Defendant’s motion to dismiss the Second
28   Amended Complaint will determine which claims are subject to litigation, and will therefore

                                                        2
     STIPULATION CONTINUING CASE MANAGEMENT CONFERENCE             CASE NO. 3:17-CV-05452 - JST
         Case 3:17-cv-05452-JST Document 61 Filed 11/28/18 Page 3 of 5




 1   materially impact the Case Management Conference, as well as the formulation of an updated
 2   Joint Case Management Statement, counsel jointly and respectfully request, in accordance with
 3   the Court’s June 26, 2018 Order, that the Case Management Conference be held after the Court
 4   decides Defendant’s motion to dismiss the Second Amended Complaint;
 5          WHEREAS counsel have conferred and agreed, subject to the Court’s approval, that the
 6   Case Management Conference be continued from December 12, 2018 to January 16, 2019, at
 7   2:00 p.m., or if the motion to dismiss has not yet been decided, to such date thereafter that is
 8   convenient to the Court, and that the date for filing an updated Joint Case Management
 9   Statement be adjusted accordingly;
10          WHEREAS the agreed-to and requested continuance will not otherwise alter the date of
11   any event or deadline already fixed by Court order, and this stipulated request is being filed 14
12   days before the scheduled conference as required by Rule 6-1(b) of the Local Civil Rules of the
13   United States District Court for the Northern District of California;
14          NOW THEREFORE, pursuant to Rules 6-1(b) and 6-2 of the Local Civil Rules of the
15   United States District Court for the Northern District of California, it is hereby stipulated by and
16   between Plaintiffs and Defendant, through their undersigned counsel, and respectfully requested
17   that the Court continue the Case Management Conference from December 12, 2018 to
18   January 16, 2019, at 2:00 p.m., or if the pending motion to dismiss has not yet been decided, to
19   such other date thereafter that is convenient to the Court, and that the current December 3, 2018
20   filing date for the updated Joint Case Management Statement be extended accordingly.
21   IT IS SO STIPULATED.
22
23   Dated: November 27, 2018                              HERZFELD & RUBIN P.C.
24
25
                                                 By:       s/ Michael B. Gallub
26                                                          Michael B. Gallub (pro hac vice)
                                                            Attorney for Defendant,
27                                                          Volkswagen Group of America, Inc.
28


                                                       3
     STIPULATION CONTINUING CASE MANAGEMENT CONFERENCE                CASE NO. 3:17-CV-05452 - JST
        Case 3:17-cv-05452-JST Document 61 Filed 11/28/18 Page 4 of 5



                                                        THE LAW OFFICE OF STEPHEN M.
 1   Dated: November 27, 2018
                                                        HARRIS, P.C.
 2
 3
 4
                                              By:       /s/ Stephen M. Harris
 5                                                      Stephen M. Harris
                                                        Attorney for Plaintiff
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    4
     STIPULATION CONTINUING CASE MANAGEMENT CONFERENCE             CASE NO. 3:17-CV-05452 - JST
         Case 3:17-cv-05452-JST Document 61 Filed 11/28/18 Page 5 of 5




 1                          ATTESTATION UNDER LOCAL RULE 5-1(i)(3)
 2           I, Craig L. Winterman, am the ECF User whose ID and password are being used to file
 3   this Stipulation Continuing Case Management Conference pursuant to Civil L.R. 6-2.         In
 4   compliance with Local Rule 5-1(i)(3), I hereby attest that Stephen M. Harris, counsel for
 5   Plaintiff, has concurred in this filing.
 6
 7   Dated: November 28, 2018                   By:        s/Craig L. Winterman
 8                                                           HERZFELD & RUBIN LLP
                                                             10866 Wilshire Blvd. Suite 800
 9                                                           Los Angeles, CA 90024
                                                             Tel: 310-553-0451
10                                                           Fax: 310-553-0648
                                                             Email: Cwinterman@hrllp-law.com
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  5
     STIPULATION CONTINUING CASE MANAGEMENT CONFERENCE           CASE NO. 3:17-CV-05452 - JST
